WHEELER, District Judge.
Not failure to keep books of account or records, merely, is a bar to a discharge, hut only such failure "with fraudulent intent to conceal his true financial condition and in contemplation of bankruptcy” is made such. Bankr. Act, § 14b. FTo such intent is found or alleged’ here, or any other statutory cause. Without such, by the terms of the act, a discharge is required. So room is left for a refusal tor any other than statutory reasons, however salutary they might be claimed or thought to be. Discharges granted.